Exhibit 10.6 INTELLECTUAL PROPERTY AGREEMENT This agreement ("Agreement") is effective December 9, 2005 ("Effective Date") and is by and between DYNAMIC INTELLIGENCE INC. ("Dynamic"), a Barbados Corporation having an office at First Floor, Trident House, Lower Broad Street, Bridgetown, Barbados, and AIRLINE INTELLIGENCE SYSTEMS INC., a Delaware Corporation, ("AIS"), having an office at 2711 Centerville Road Suite 4 Wilmington, Delaware 19808 USA. In consideration of the terms, conditions and other covenants and agreements contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Dynamic and AIS ("the Parties") agree as follows: 1.DEFINITIONS For the purposes of this Agreement, certain terms have been defined below and elsewhere in this Agreement to encompass meanings that may differ from, or be in addition to, the normal connotation of the defined word, 1.1"Affiliate" of a Party means a corporation or other legal entity (a) controlled by the Party, (b) controlling the Party, or (c) controlled by the corporation or legal entity which controls the Party. For the purposes of this paragraph, to "control" a corporation or an entity means to own or control, either directly or indirectly such as by intermediary entities, (1) more than 50% of the shares or other securities entitled to vote for election of directors (or other managing authority) of the corporation or entity; (2) more than 50% of the equity interest of the corporation or entity; (3) if the corporation or entity does not have outstanding shares or securities as may be the case in a partnership, joint venture, or unincorporated association, more than 50% of the ownership interest representing the right to make decisions for the corporation or entity; or (4) the maximum shares or other securities entitled to vote for election of directors (or other managing authority) of a foreign corporation or entity permitted by law if (i) the applicable country does not permit the Party to own a greater share due to its nationality and (ii) the foreign corporation or entity is substantially controlled by the Party. Notwithstanding the foregoing, any corporation or other legal entity shall be deemed to be an Affiliate only so long as such control exists. 1.2"Airline Field" means the field of resource scheduling and planning in the airline industry and airline operations, excluding military applications and Maintenance Repair Operations. "Maintenance Repair Operations" ("MRO") means the field of managing and optimizing the scheduling, parts inventory, shop floor configurations, and resources for facilities that maintain and repair aircraft By way of example, other than military applications and MRO, the Airline Field includes resource scheduling and planning in connection with: airline ticketing, airline route schedules, airline fleet schedules, airline crew schedules, airline maintenance schedules, airline passenger schedules, airline and operational relationships between the foregoing, and asset management systems and financial reporting models that can be implemented on a computer system to allow for dynamic adjustment of airline operations based on unforeseen disruptions to those schedules. 1.3"AIS Intellectual Property" means Intellectual Property that becomes or became owned, controlled or llcensable by AIS or its Affiliates before or during the Term. Notwithstanding the foregoing, "AIS Intellectual Property" excludes Intellectual Property if (and solely to the extent) (a) AIS or its Affiliates would be obligated to pay royalties or other consideration to a non-Affiliated Third Party if the Intellectual Property is assigned to Dynamic hereunder and (b) such obligation existed at the time AIS or its Affiliates acquired its rights in the Intellectual Property. 1.4"Benefited Party" means (a) AIS to the extent it is receiving a license under Dynamic Intellectual Property pursuant to this Agreement or (b) Dynamic to the extent it is receiving an assignment or license of AIS Intellectual Property pursuant to this Agreement. 1 1.5"Confidential Information" means any information disclosed by one Party ("Discloser") to the other Party ("Recipient") in connection with this Agreement, including but not limited to source code, specifications, designs, plans, drawings, inventions, software, data, prototypes, methods, processes, business and/or other technical information relating to the business of the Parties, Notwithstanding, "Confidential Information" does not include any information: (a) lawfully received by Recipient tree of restriction from another source having the right to tarnish the information free of restriction; (b) after it has become available to third parties without an obligation of confidence without breach of this Agreement by Recipient; (c) independently developed by individuals who did not have access to the information; (d) that, at the time of disclosure to Recipient, was known to Recipient free of restriction; (e) that Discloser agrees in writing is tree of such restrictions; or (f) mat Recipient, on the advice of counsel, is required to disclose under applicable law or other demand under lawful process, including a discovery request in a civil litigation, if Recipient first gives Discloser notice of the required disclosure if reasonably practical and cooperates with Discloser, at Discloser's sole expense, in seeking reasonable protective arrangements with the party requiring disclosure under applicable law or other demand under lawful process (in no event shall Recipient's cooperation with Discloser require Recipient to take any action which, on the advice of Recipient's counsel, could result in the imposition of any sanctions or other penalties against Recipient). 1.6"Dynamic Intellectual Property" means Intellectual Property that becomes or became owned, controlled or licensable by Dynamic or its Affiliates before or during the Term, including AIS Intellectual Property assigned to Dynamic pursuant to this Agreement. Notwithstanding the foregoing, "Dynamic Intellectual Property" excludes Intellectual Property if (and solely to the extent) (a) Dynamic would be obligated to pay royalties or other consideration to a non-Affiliated Third Party if the Intellectual Property is licensed to AIS hereunder and (b) such obligation existed at the time Dynamic acquired its rights in the Intellectual Property. 1.7"Exploit" includes make, use, sell, offer for sale, import, reproduce, distribute (including but not limited to by sale, rental, lease, or lending), perform, display, modify, adapt, prepare derivative works of, make substantial and insubstantial alterations, translate into any language, aggregate, have made, license, sublicense, grant sublicensing rights, in any medium whatsoever whether now known or hereafter devised, or otherwise exploit. 1.8"Intellectual Property" means any and all of the following items that are or were created, authored, invented, conceived, reduced to practice, made, filed or derived (collectively "created"), as the case may be, before the Effective Date or during the Term (regardless of the location where it was created): (a) copyrightable works, copyrights and computer software (including data and related documentation), whether or not the subject of a copyright application, copyright registration or renewed copyright, (b) inventions (whether or not the subject of a patent or patent application, and whether or not reduced to practice), improvements, conceptions, patents, patent applications, patent disclosures, industrial designs, utility models, industrial design applications and industrial registrations, (c) continuations, continuations-in-part, divisionals, reissues, reexaminations, revisions, extensions, substitute applications (as defined in MPEP § 201.09) of patents or patent applications filed before the Effective Date or during the Term, and other patents which claim the benefit of the filing date of a patent or patent application otherwise filed before the Effective Date or during the Term, but solely to the extent it claims subject matter that was disclosed in a patent or patent application filed before the Effective Date or during the Term, (d) moral rights, (e) trade secrets and know-how, and (f) any other proprietary, intellectual or intangible property protected by the law of any jurisdiction or governmental agency 2 Notwithstanding the foregoing, "Intellectual Property" does not include trademarks, service marks, or similar indicia of origin. 1.9"Transferred Intellectual Property" means (a) Dynamic Intellectual Property to the extent such Intellectual Property is being licensed from Dynamic to AIS pursuant to this Agreement or (b) AIS Intellectual Property to the extent AIS is assigning or licensing AIS Intellectual Property to Dynamic pursuant to this Agreement. 1.10"Transferring Party" means (a) AIS to the extent it is assigning or licensing AIS Intellectual Property to Dynamic pursuant to this Agreement or (b) Dynamic to the extent it is licensing Dynamic Intellectual Property to AIS pursuant to this Agreement 1.11"Non-Airline Field" means any field(s) not included in the Airline Field. By way of example, the Non-Airline Field includes any field unrelated to airline resource scheduling and planning. By further way of example only, the Non-Airline Field includes, but is not limited to, resource scheduling and planning in connection with: the military; transportation of goods by car, ship, rail or truck; warehousing; supply-chain management; car-rental fleets; electricity; and natural gas, oil and telecommunication networks. 1.12"Reasonable Efforts" means that the obligated Party is required to pursue all reasonable methods to accomplish the applicable objective using resources reasonably available to it. Such obligation, however, does not require that the obligated Party incur liability, nor does it require that the obligated Party act in a manner that would be contrary to normal commercial practices in order to accomplish the objective. The fact that the objective is not actually accomplished is no indication that the obligated Party did not in feet utilize its reasonable efforts in attempting to accomplish the objective. 1.13"Term" shall mean the period beginning on the Effective Date and ending three (3) years thereafter unless the Term is terminated or extended in accordance with the provisions hereof. 2.LICENSE AND ASSIGNMENT 2.1Exclusive License to AIS. Dynamic hereby grants to AIS an exclusive, fully paid up, worldwide and perpetual license to Exploit the Dynamic Intellectual Property (including Dynamic Intellectual Property acquired from AIS pursuant to this Agreement) solely in the Airline Field, including the right under Dynamic Intellectual Property to Exploit any product or service in the Airline Field. In the event Dynamic is prohibited by law (at any time) or contract (provided such contractual prohibition existed at the time Dynamic acquired its rights in the Intellectual Property) from exclusively licensing particular Dynamic Intellectual Property to AIS, Dynamic shall, to the maximum extent permitted by law or contract, grant AIS a non-exclusive fiilly paid up, worldwide and perpetual license to Exploit the Dynamic Intellectual Property (including Dynamic Intellectual, Property acquired from AIS pursuant to this Agreement) solely in the Airline Field, including the right underDynamic Intellectual Property to Exploit any product or service in the Airline Field.
